Case 19-31484-sgj11 Doc 311 Filed 08/16/19                      Entered 08/16/19 14:39:59              Page 1 of 75



Jeff P. Prostok
State Bar No. 16352500
J. Robert Forshey
State Bar No. 07264200
Lynda L. Lankford
State Bar No. 11935020
FORSHEY & PROSTOK, L.L.P.
777 Main Street, Suite 1290
Fort Worth, Texas 76102
(817) 877-8855 ● (817) 877-4151 Fax
jprostok@forsheyprostok.com
bforshey@forsheyprostok.com
llankford@forsheyprostok.com

ATTORNEYS FOR ORIGIN BANK

                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

     IN RE:                                                 §             CASE NO. 19-31484-sgj11
                                                            §
     THE LASALLE GROUP, INC., et al.1                       §             Chapter 11
                                                            §
                          Debtor.                           §
                                                            §

              AGREED MOTION PURSUANT TO BANKRUPTCY RULE 4001(d)
          FOR ORDER GRANTING ORIGIN BANK RELIEF FROM AUTOMATIC STAY
            TO PROCEED WITH LITIGATION AGAINST NON-DEBTOR PARTIES

         PURSUANT TO LOCAL BANKRUPTCY RULE 4001-1(b), A RESPONSE IS
         REQUIRED TO THIS MOTION, OR THE ALLEGATIONS IN THE MOTION MAY
         BE DEEMED ADMITTED, AND AN ORDER GRANTING THE RELIEF SOUGHT
         MAY BE ENTERED BY DEFAULT.

         ANY RESPONSE SHALL BE IN WRITING AND FILED WITH THE CLERK OF
         THE UNITED STATES BANKRUPTCY COURT AT 1100 COMMERCE STREET,
         ROOM 1452, DALLAS, TEXAS 75242 BEFORE CLOSE OF BUSINESS ON
         AUGUST 30, 2019, WHICH IS AT LEAST 14 DAYS FROM THE DATE OF
         SERVICE HEREOF. A COPY SHALL BE SERVED UPON COUNSEL FOR THE
         MOVING PARTY AND ANY TRUSTEE OR EXAMINER APPOINTED IN THE
         CASE.    ANY RESPONSE SHALL INCLUDE A DETAILED AND
         COMPREHENSIVE STATEMENT AS TO HOW THE MOVANT CAN BE
         “ADEQUATELY PROTECTED” IF THE STAY IS TO BE CONTINUED.




1The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
The LaSalle Group, Inc. (0143); West Houston Memory Care, LLC (2760); Cinco Ranch Memory Care, LLC (2716);
Pearland Memory Care, LLC (5311); and Riverstone Memory Care, LLC (5407).


                                                          -1-
Case 19-31484-sgj11 Doc 311 Filed 08/16/19              Entered 08/16/19 14:39:59     Page 2 of 75



TO THE HONORABLE STACEY G.C. JERNIGAN, UNITED STATES BANKRUPTCY JUDGE:

       COMES NOW Origin Bank (“Origin”), a creditor and party in interest in the above-

referenced case, and hereby files this Agreed Motion Pursuant to Bankruptcy Rule 4001(d) for

Order Granting Origin Bank Relief from Automatic Stay to Proceed with Litigation Against Non-

Debtor Parties (the “Motion”). In support of the Motion, Origin would respectfully show the Court

as follows:

              I.   STATEMENT PURSUANT TO BANKRUPTCY RULE 4001(d)(1)(B)

       1.          By this Motion, Origin seeks entry of the Agreed Order attached hereto as

Exhibit A (the “Agreed Order”), which has been agreed to by counsel for Debtors. The

proposed Agreed Order grants Origin relief from the automatic stay provided for in section

362(a) of the Bankruptcy Code as to debtors The LaSalle Group, Inc. (“LaSalle”) and West

Houston Memory Care, LLC (“West Houston”, and with LaSalle, the “Debtors”) to permit Origin

to proceed with litigation against the non-debtor parties Lake Superior Contracting, L.P., Mitchell

Warren and Melvin Warren (the “Non-Debtor Defendants”).

       2.          Specifically, paragraph 2 of the Agreed Order makes clear that the automatic

stay is modified to permit Origin to proceed in the State Court Lawsuit (defined below) against

the Non-Debtor Defendants. The Agreed Order makes clear that the stay is not modified as to

the Debtors and that any findings of liability against the Non-Debtor Defendants in the State

Court Lawsuit shall not be binding on the Debtors. The Agreed Order further provides that the

stay is modified to permit Origin to file any and all appropriate pleadings and to permit the State

Court (defined below) to enter any and all appropriate orders in order to permit Origin to

proceed against the Non-Debtor Defendants, including without limitation, all such pleadings and

orders to reinstate the State Court Lawsuit to the State’s Court’s active docket, and all such

pleadings and orders to sever or nonsuit the Debtors from the State Court Lawsuit so that Origin

may proceed against the Non-Debtor Defendants. The Agreed Order further provides at

paragraph 3 that the stay pursuant to Bankruptcy Rule 4001(a)(3) is waived so that the terms of


                                                  -2-
Case 19-31484-sgj11 Doc 311 Filed 08/16/19                   Entered 08/16/19 14:39:59            Page 3 of 75



the Agreed Order may be immediately enforced and implemented.

                                             II. JURISDICTION

        3.       The Court has jurisdiction pursuant to 28 U.S.C. § 1334. These bankruptcy

cases and all related proceedings have been referred to this Court pursuant to 28 U.S.C. § 157.

This matter constitutes a “core” proceeding pursuant to 28 U.S.C. § 157(b)(2). This Court has

full constitutional jurisdiction to enter a final order on this Motion.

                                             III. BACKGROUND

        4.       On May 2, 2019 (the “Petition Date”), LaSalle Group and West Houston filed

voluntary petitions commencing separate bankruptcy cases under chapter 11 of the Bankruptcy

Code.2 The Debtors continue to operate their businesses as a debtor-in-possession.

        5.       Before the commencement of these chapter 11 cases, Origin was the plaintiff in

the State Court Lawsuit, described below, against two of the Debtors herein and three non-

debtor parties. By this Motion, Origin requests relief from the automatic stay so that Origin may

sever or nonsuit the two Debtors in the litigation and proceed to prosecute its claims only

against the three non-debtors. Such relief would not prejudice the Debtors in any way, and in

fact, counsel for the Debtors has agreed to entry of the Agreed Order granting such relief.

        6.       Origin made the following three loans at issue herein:

                 •   A loan to Lake Superior Contracting, LP, current principal of $3,722,989.77,
                     and maturity date January 1, 2020 (the “LSC Loan”);

                 •   A loan to The LaSalle Group, Inc., current principal of $3,722,989.77, and
                     maturity date January 1, 2020 (the “LaSalle Loan”); and

                 •   A loan to West Houston Memory Care, LLC, principal $7,753,335.15, and
                     maturity date December 31, 2018 (the “WHMC Loan”).

The modified notes at issue are attached hereto as Exhibits 1, 2 and 3 respectively and by

reference made a part hereof.



2The Debtors’ bankruptcy cases are being jointly administered under lead case, The LaSalle Group, Inc., Case No.
19-31484-sgj11. The West Houston bankruptcy case is assigned Case No. 19-31485-sgj11.


                                                       -3-
Case 19-31484-sgj11 Doc 311 Filed 08/16/19           Entered 08/16/19 14:39:59      Page 4 of 75



       7.      LaSalle is directly obligated on the LaSalle Loan and is obligated as a guarantor

for the LSC Loan and WHMC Loan. All three loans were guaranteed by Melvin W. Warren, Jr.

(“Melvin”), and Mitchell W. Warren (“Mitchell”). The Agreement of Guarantors is attached as

Exhibit 4 and by reference made a part hereof. Melvin and Mitchell are collectively referred to

as the “Non-Debtor Guarantors” throughout this Motion.

       8.      In a lawsuit filed on September 21, 2018, Origin asserted claims against LaSalle,

West Houston, Lake Superior Contracting, LP, and the Non-Debtor Guarantors in the 101st

Judicial District Court, Dallas County, Texas (the “State Court”), Cause No. DC-18-14477, styled

as Origin Bancorp, Inc., dba Origin Bank v. The LaSalle Group, Inc., West Houston Memory

Care, LLC, Lake Superior Contracting, L.P., Mitchell Warren, and Melvin Warren (the “State

Court Lawsuit”). Origin’s First Amended Petition is attached as Exhibit No. 5 and by reference

made a part hereof.

       9.      Prior to trial, LaSalle and West Houston filed the present bankruptcy case.

LaSalle filed its Suggestion of Bankruptcy in the State Court Lawsuit on the same day.

       10.     Lake Superior, Melvin and Mitchell (collectively, the “Non-Debtor Defendants”)

have not filed for bankruptcy relief.

       11.     On June 17, 2019, Origin filed Plaintiff’s Motion to Sever Claims Against The

LaSalle Group, Inc. and West Houston Memory Care, LLC Because They are in Bankruptcy (the

“Motion to Sever”). The Motion to Sever is attached as Exhibit No. 6 and by reference made a

part hereof. The purpose of the Motion to Sever was to separate LaSalle and West Houston

from the active proceedings and allow Origin to pursue its claims against the Non-Debtor

Defendants.

       12.     On August 1, 2019, the State Court denied the Motion to Sever. The Order from

the State Court is attached as Exhibit No. 7 and by reference made a part hereof.

       13.     While Origin contends that the automatic stay does not prevent the State Court

from permitting Origin to proceed against the Non-Debtor Defendants, the State Court has


                                               -4-
Case 19-31484-sgj11 Doc 311 Filed 08/16/19             Entered 08/16/19 14:39:59        Page 5 of 75



plainly questioned whether it has that authority at the urging of the Non-Debtor Defendants.

The Agreed Order is intended to clarify that, to the extent the automatic stay applies, it will be

modified to allow Origin to proceed against the Non-Debtor Defendants.

       14.     Origin seeks entry of the Agreed Order to make clear that the automatic stay

provisions of section 362(a) of the Bankruptcy Code are modified to permit Origin to proceed

against the Non-Debtor Defendants and for the State Court to enter appropriate orders to

effectuate this result. To be clear, Origin is not seeking authority to proceed with claims against

LaSalle or West Houston. This Motion is filed only for the purpose of allowing Origin to proceed

with claims against the Non-Debtor Defendants.

                              IV. ARGUMENT AND AUTHORITIES

       15.     Cause exists for relief from the automatic stay. 11 U.S.C. § 362(d)(1). The

automatic stay applies only to actions against the debtor. Wedgeworth v. Fibreboard Corp., 706

F.2d 541, 544 (5th Cir. 1983). It is not a violation of the automatic stay for a plaintiff to proceed

against co-defendants that did not file for bankruptcy. Id. Moreover, the automatic stay does

not preclude a plaintiff from pursuing its claims against non-bankruptcy parties. Id.

       16.     Here, while LaSalle and West Houston have filed for bankruptcy, there are other

defendants that are liable to Origin for its claims. Allowing Origin to pursue these claims would

not be a violation of the bankruptcy stay. Id. However, refusing to grant relief from stay to sever

or nonsuit LaSalle and West Houston would effectively prohibit Origin from pursuing its claims

against the Non-Debtor Defendants, even though they have not sought bankruptcy court

protection.

       17.     The relief requested in the Motion has been agreed to by the Debtors.

Accordingly, the fourteen-day stay provided by Federal Rule of Bankruptcy Procedure

4001(a)(3) should be waived and Origin should be permitted to immediately enforce and

implement the Agreed Order.




                                                 -5-
Case 19-31484-sgj11 Doc 311 Filed 08/16/19                                 Entered 08/16/19 14:39:59                      Page 6 of 75



                                                     PRAYER FOR RELIEF

          WHEREFORE, PREMISES CONSIDERED, Origin Bank respectfully requests that the

Court (a) grant the Motion, (b) enter the Agreed Order attached hereto as Exhibit A so that

Origin may proceed against the Non-Debtor Defendants in the State Court Lawsuit, and (c)

grant such other and further relief to which Origin may show itself to be justly entitled.

DATED: August 16, 2019.                                          Respectfully Submitted,

                                                                 /s/ Jeff P. Prostok
                                                                 Jeff P. Prostok
                                                                 State Bar No. 16352500
                                                                 J. Robert Forshey
                                                                 State Bar No. 07264200
                                                                 Lynda L. Lankford
                                                                 State Bar No. 11935020
                                                                 FORSHEY & PROSTOK, LLP
                                                                 777 Main Street, Suite 1290
                                                                 Fort Worth, TX 76102
                                                                 (817) 877-8855 ● (817) 877-4151 fax
                                                                 jprostok@forsheyprostok.com
                                                                 bforshey@forsheyprostok.com
                                                                 llankford@forsheyprostok.com

                                                                 ATTORNEYS FOR ORIGIN BANK


                                            CERTIFICATE OF CONFERENCE

       The undersigned hereby certifies that on August 16, 2019, she communicated with
Debtors’ counsel, Vickie L. Driver, concerning this Motion. Ms. Driver has confirmed that she
agrees to entry of the Agreed Order on behalf of the Debtors.

                                                                            /s/ Lynda L. Lankford


                                                 CERTIFICATE OF SERVICE

        I hereby certify that on August 16, 2019 a copy of the foregoing document (with all
exhibits) was served upon the parties receiving ECF notification and with Exhibit A to the parties
on the attached service list via first class, U.S. mail, postage prepaid. Exhibits 1 through 7 are
voluminous, but if any party wishes to receive a copy, please email Linda Breedlove at
lbreedlove@forsheyprostok.com to request them.

                                                                            /s/ Lynda L. Lankford

L:\JPROSTOK\Origin Bank (LaSalle Group) (CrR) #6029\Pleadings 19-31484-sgj11\Agreed Motion (Rule 4001(d)) Granting Relief from Stay
8.16.19.docx




                                                                    -6-
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 7 of 75




                            Exhibit A
Case 19-31484-sgj11 Doc 311 Filed 08/16/19                       Entered 08/16/19 14:39:59              Page 8 of 75




                                  UNITED STATES BANKRUPTCY COURT
                                 FOR THE NORTHERN DISTRICT OF TEXAS
                                           DALLAS DIVISION

In re:                                                      §    Chapter 11
                                                            §
THE LASALLE GROUP, INC., et al., 1                          §    Case No. 19-31484-sgj11
                                                            §
           Debtors.                                         §


                   AGREED ORDER PURSUANT TO BANKRUPTCY RULE 4001(d)
                    GRANTING ORIGIN BANK RELIEF FROM AUTOMATIC STAY
                 TO PROCEED WITH LITIGATION AGAINST NON-DEBTOR PARTIES
                                 [Relates to Docket No. ___]

           On this day, the Court considered the Agreed Motion Pursuant to Bankruptcy Rule

4001(d) for Order Granting Origin Bank Relief From Automatic Stay to Proceed with Litigation

Against Non-Debtor Parties [Docket No. ____] (“Motion”) 2 filed by Origin Bank (“Origin”) in

relation to The LaSalle Group, Inc. and West Houston Memory Care, LLC (the “Debtors”). The

Court finds that: (i) it has jurisdiction over the matters raised in the Motion pursuant to 28 U.S.C.




1The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
The LaSalle Group, Inc. (0143); West Houston Memory Care, LLC (2760); Cinco Ranch Memory Care, LLC (2716);
Pearland Memory Care, LLC (5311); and Riverstone Memory Care, LLC (5407).
2   Capitalized terms not otherwise defined in this Order shall have the meaning ascribed to such terms in the Motion.


AGREED ORDER PURSUANT TO BANKRUPTCY RULE 4001(d) GRANTING ORIGIN BANK RELIEF
FROM THE AUTOMATIC STAY TO PROCEED WITH LITIGATION AGAINST NON-DEBTOR PARTIES                                  Page 1
Case 19-31484-sgj11 Doc 311 Filed 08/16/19             Entered 08/16/19 14:39:59         Page 9 of 75



§§ 157 and 1334; (ii) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); (iii) proper and

adequate notice of the Motion has been given and no other or further notice is necessary; and

that (iv) based upon the record herein and the representations and agreements of the parties,

as reflected by the signature of counsel below, and after due deliberation and consideration

thereof, good cause exists for the granting of the relief as set forth herein.

       THEREFORE, IT IS HEREBY ORDERED THAT:

       1.      The Motion is GRANTED.

       2.      The automatic stay provisions of section 362(a) of the Bankruptcy Code are hereby

modified to permit Origin to proceed in the State Court Lawsuit against the Non-Debtor

Defendants (Lake Superior Contracting, L.P, Mitchell Warren and Melvin Warren); provided,

however, that nothing herein impacts the stay as to the Debtors and any findings of liability against

the Non-Debtor Defendants in the State Court Lawsuit shall not be binding on the Debtors.

Without limiting the generality of the foregoing, the stay is modified to permit Origin to file any and

all appropriate pleadings and to permit the State Court to enter any and all appropriate orders in

order to permit Origin to proceed against the Non-Debtor Defendants, including without limitation,

all such pleadings and orders to reinstate the State Court Lawsuit to the State’s Court’s active

docket, and all such pleadings and orders to sever or nonsuit the Debtors from the State Court

Lawsuit so that Origin may proceed against the Non-Debtor Defendants.

       3.      The fourteen-day stay provided by Federal Rule of Bankruptcy Procedure

4001(a)(3) is waived allowing the terms of this Order to be immediately enforced and

implemented.

       4.      This Court shall retain jurisdiction with respect to all matters relating to the

interpretation or implementation of this Order.

                                     ### END OF ORDER ###




AGREED ORDER PURSUANT TO BANKRUPTCY RULE 4001(d) GRANTING ORIGIN BANK RELIEF
FROM THE AUTOMATIC STAY TO PROCEED WITH LITIGATION AGAINST NON-DEBTOR PARTIES                  Page 2
Case 19-31484-sgj11 Doc 311 Filed 08/16/19                                  Entered 08/16/19 14:39:59                      Page 10 of 75



 AGREED:


 /s/ Lynda L. Lankford
 J. Robert Forshey
 State Bar No. 07264200
 Lynda L. Lankford
 State Bar No. 11935020
 FORSHEY & PROSTOK, LLP
 777 Main Street, Suite 1290
 Fort Worth, TX 76102
 Telephone: 817.877-8855
 Facsimile: 817.877.4151
 bforshey@forsheyprostok.com
 llankford@forsheyprostok.com

 ATTORNEYS FOR ORIGIN BANK


 /s/ Vickie L. Driver
 Vickie L. Driver
 State Bar No. 24026886
 Christina W. Stephenson
 State Bar No. 24049535
 Christopher M. Staine
 State Bar No. 24104576
 Crowe & Dunlevy, P.C.
 1919 McKinney Avenue, Suite 100
 Dallas, TX 75201
 Telephone: 214.420.2163
 Facsimile: 214.736.1762
 vickie.driver@crowedunlevy.com
 christina.stephenson@crowedunlevy.com
 christopher.staine@crowedunlevy.com

 ATTORNEYS FOR DEBTORS


 L:\JPROSTOK\Origin Bank (LaSalle Group) (CrR) #6029\Pleadings 19-31484-sgj11\Agreed Order granting Origin's Motion for Relief 8.14.19.docx




 AGREED ORDER PURSUANT TO BANKRUPTCY RULE 4001(d) GRANTING ORIGIN BANK RELIEF
 FROM THE AUTOMATIC STAY TO PROCEED WITH LITIGATION AGAINST NON-DEBTOR PARTIES                                                       Page 3
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 11 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 12 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 13 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 14 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 15 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 16 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 17 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 18 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 19 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 20 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 21 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 22 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 23 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 24 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 25 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 26 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 27 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 28 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 29 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 30 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 31 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 32 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 33 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 34 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 35 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 36 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 37 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 38 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 39 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 40 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 41 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 42 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 43 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 44 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 45 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 46 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 47 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 48 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 49 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 50 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 51 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 52 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 53 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 54 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 55 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 56 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 57 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 58 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 59 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 60 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 61 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 62 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 63 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 64 of 75




                             Exhibit 6
                                                                                                               FILED
                                                                                      Thomas
                                                                                     Margaret
                                                                                                   DALLAS COUNTY
Case 19-31484-sgj11 Doc 311 Filed 08/16/19                  Entered 08/16/19 14:39:59 Page 65 of 75
                                                                                                  6/17/2019 11:13 AM
                                                                                                                    FELICIA PITRE
                                                                                                                  DISTRICT CLERK




                                      CAUSE NO. DC—18-14477


  ORIGIN BANCORP, INC., dba ORIGIN                                  IN   THE DISTRICT COURT
  BANK,

                  Plaintiﬂ’


          V.
                                                                    DALLAS COUNTY, TEXAS
  THE LASALLE GROUP, INC., WEST
  HOUSTON MEMORY CARE, LLC,
  LAKE SUPERIOR CONTRACTING,
  L.P., MITCHELL WARREN, AND
  MELVIN WARREN,
                                                                    101“    JUDICIAL DISTRICT
                  Defendants.



                         MOTION TO SEVER CLAIMS AGAINST
                    PLAINTIFF’S
      THE LASALLE GROUP, INC. AND WEST HOUSTON MEMORY CARE, LLC
                   BECAUSE THEY ARE IN BANKRUPTCY


         Plaintiff Origin Bancorp, d/b/a Origin     Bank brings      this   motion, pursuant t0 TeX. R. CiV. P.


 41, t0 sever the claims against    The LaSalle Group,       Inc.   (“M”) and West Houston Memory
 Care,   LLC    (“West Houston”) because these         entities     have declared bankruptcy, and would


 respectfully   show   the Court:


                                                      I.



                                             ARGUMENT
         Tex. R. Civ. P. 41 states that “[a]ny claim against a party           may be   severed and proceeded


 With separately.” “This rule grants the   trial   court broad discretion in the matter 0f severance and


 consolidation of causes.” Guar. Fed. Sav.     Bank    v.   Horseshoe Operating         C0.,   793 S.W. 2d 652,

 658 (Tex. 1990).
Case 19-31484-sgj11 Doc 311 Filed 08/16/19                                 Entered 08/16/19 14:39:59                Page 66 of 75



            In this instance, the Court should sever the claims against bankrupt entities LaSalle and


 West Houston          so that the claims against the other Defendants can proceed Without Violating the


 U.S. Bankruptcy Court’s automatic stays.                       The   Fifth District Court of Appeals has speciﬁcally


 noted    that:   “Severing a claim against a bankrupt party into a                  new    cause of action does not Violate


 the automatic stay provisions 0fthe bankruptcy code[.]”                       Hoover v. Hooker, N0. 05-00-00268—CV,

 2002 Tex. App. LEXIS 4933,              at   *6 (Tex. App.—Da11as July              9,   2002).


            Indeed, severing claims against a bankrupt defendant in order to allow the remainder 0f the


 lawsuit t0 proceed without Violating the bankruptcy stay                          is     exceedingly common.                See, e.g.,


 Weilbacher       v.   Craft,   N0. 05-13-01252-CV, 2014 TeX. App. LEXIS 12497,                        at   *2 n.1 (TeX.       App.—

 Dallas NOV. 19, 2014) (“After                DDC       ﬁled for bankruptcy protection,              litigation against            it   was

 stayed,    and Weilbacher’s claims against Jones were severed                          into a separate lawsuit”);             Kondos

 Entm't    v.   Quinney Elea, N0. 04-96-00251-CV, 1999 TeX. App. LEXIS 9535,                                 at   *2 (TeX.     App.—

 San Antonio Dec. 29, 1999) (“During the pendency 0f the                                  suit,   V-Ball ﬁled bankruptcy and


 was severed from          the state court action”); Bird             v.   Komman,    152 S.W.3d 154, 156 (TeX.                App.—

 Dallas 2004) (“After submission 0f this appeal, Heritage ﬁled for bankruptcy protection.                                               By

 separate order,        we   severed Bird’s appeal against Heritage[.]”); In re Stern, 436 S.W.3d 41, 43


 (Tex.   App.—H0uston            [14th Dist] 2014) (“Rueben ﬁled a motion t0 sever his claims from those


 0f Gulf Coast, so that his claims could proceed without having t0 wait for resolution 0f


 the bankruptcy proceedings.            The     trial   court granted severance, ordering that the severed case


 proceed under a distinct style and cause number.”);                       BJVSD Bird Family P ’ship,         L.P.      v.   Star Elea,


 L.L.C.,    413 S.W.3d 780, 782 (Tex. App.—H0ust0n                          [lst Dist]    2013) (“On April         6,   201   1,   Triton


 88 ﬁled for bankruptcy.           On   April   7,   201   1,   the trial court signed an order severing Triton 88 and




          Motion to Sever Claims Against The LaSalle Group, Inc. and
 Plaintiff’ s

 West Houston Memory Care, LLC Because They Are In Bankruptcy                                                                       Page 2
Case 19-31484-sgj11 Doc 311 Filed 08/16/19                 Entered 08/16/19 14:39:59            Page 67 of 75



 leaving Triton 2000 as the sole judgment debtor in the underlying case, while the severed cause


 was stayed pending Triton 88’s bankruptcy proceedings”).




                                                 CONCLUSION

            For the foregoing reasons,   this   Court should sever   Plaintiff” s lawsuit against   The LaSalle

 Group,     Inc.   and West Houston Memory Care,      LLC and order that the claims against these bankrupt

 entities   be designated as a separate proceeding under a        new   caption and cause number, and that


 the   new proceeding be    stayed pending the resolution of these entities’ bankruptcy proceedings.


 Dated: June 17, 2019                                        Respectfully submitted,


                                                             SBAITI     & COMPANY PLLC
                                                            /s/   Mazin A.   Sbaiti
                                                             Mazin A.    Sbaiti
                                                             Texas Bar No. 24058096
                                                             MAS@sbaitilaw.com
                                                             Kevin N. Colquitt
                                                             Texas Bar No. 24072047
                                                             KNC@sbaitilaw.com
                                                             Katherine L. Schneider
                                                             Texas Bar N0. 24103923
                                                             KLSngbaitilawcom
                                                             J. Michal Zapendowski
                                                             Texas Bar No. 24075328
                                                             jmz@sbaitilaw.com
                                                             Dallas Renaissance Tower
                                                             1201 Elm Street — Suite 4010
                                                             Dallas, TX 75270
                                                             T: (214) 432-2899
                                                             F: (214) 853-4367


                                                             Counsel for Plaintiff




          Motion t0 Sever Claims Against The LaSalle Group, Inc. and
 Plaintiff’s

 West Houston Memory Care, LLC Because They Are In Bankruptcy                                            Page   3
Case 19-31484-sgj11 Doc 311 Filed 08/16/19                Entered 08/16/19 14:39:59     Page 68 of 75



                                    CERTIFICATE OF SERVICE

         hereby certify that a true and correct copy of the foregoing document was served 0n all
            I

 counsel 0f record in accordance with the Texas Rules 0f Civil Procedure 0n this 17th day of
 June, 2019.


                                                                   /s/Mazin A. Sbaiti
                                                                   Mazin A. Sbaiti




          Motion to Sever Claims Against The LaSalle Group, Inc. and
 Plaintiff’ s

 West Houston Memory Care, LLC Because They Are In Bankruptcy                                 Page 4
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 69 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 70 of 75
Case 19-31484-sgj11 Doc 311 Filed 08/16/19   Entered 08/16/19 14:39:59   Page 71 of 75




                          Service List
           Case 19-31484-sgj11 Doc 311 Filed 08/16/19        Entered 08/16/19 14:39:59        Page 72 of 75

Service List-Relief from Stay        The LaSalle Group, Inc., West Houston
                                     Memory Care, LLC, et al.                   United States Trustee
LaSalle Group/West Houston
                                     Attn: Mitchell Warren                      1100 Commerce Street, Room 976
19-31484-sgj11                       545 E. John Carpenter Frwy., Suite 500     Dallas, TX 75242
#6029 (Origin Bank)                  Irving, TX 75062

                                     The LaSalle Group, Inc., et al.            The LaSalle Group, Inc., et al.
Internal Revenue Service             c/o Vickie L. Driver/C. Stephenson         c/o Christopher M. Staine
Centralized Insolvency Operations
PO Box 7346
                                     Crowe & Dunlevy, PC                        Crowe & Dunlevy, PC
Philadelphia, PA 19101-7346          1919 McKinney Ave., Suite 100              324 N. Robinson Ave., Suite 100
                                     Dallas, TX 75201                           Oklahoma City, OK 73102

The LaSalle Group, Inc., et al.      CRO for the Debtors
c/o William H. Hoch III                                                         Origin Bank/Community Trust Bank
                                     Karen G. Nicolaou /E. White/C. Morris
Crowe & Dunlevy, PC                                                             Dallas Financial Center – Business
Braniff Building
                                     Harney Management Partners, LLC
                                                                                8222 Douglas Ave., Suite 1
324 North Robinson Ave., Suite 100   569 Trianon St.
                                                                                Dallas, TX 75225
Oklahoma City, OK 73102              Houston, TX 77024


Harris County Tax Assessor           Harris County Improvement District No. 4   Texas Dept. of Health and Human Services
PO Box 3547                          PO Box 73109                               4900 N. Lamar Blvd.
Houston, TX 77253                    Houston, TX 77273                          Austin, TX 78751-2316



Office of the Attorney General                                                  US Dept. of Health & Human Services
                                     Office of the United States Attorney
Main Justice Bldg. Room 5111                                                    Office of the Secretary
                                     1100 Commerce St., 3rd Floor
10th and Constitution Avenue NW                                                 200 Independence Avenue SW
                                     Dallas, TX 75242-1699
Washington, DC 20530                                                            Washington, DC 20201


Texas Attorney General               Oklahoma Attorney General                  South Carolina Attorney General
                                                                                Alan Wilson
Attn: Ken Paxton                     Mike Hunter
                                                                                Rembert C. Dennis Office Bldg.
300 W 15th St.                       313 NE 21st St.                            1000 Assembly St., Room 519
Austin, TX 78701                     Oklahoma City, OK 73105                    Columbia, SC 29211-1549


Florida Attorney General             Wisconsin Attorney General                 Georgia Attorney General
Ashley Moody
                                     Josh Kaul                                  Chris Carr
The Capitol
PL-01                                114 East State Capitol                     40 Capital Square SW
Tallahassee, FL 32399-1050           Madison, WI 53707-7857                     Atlanta, GA 30334-1300


North Carolina Attorney General      Illinois Attorney General
                                                                                Kansas Attorney General
Josh Stein                           Kwame Raoul
                                                                                Derek Schmidt
Dept. of Justice                     James R. Thompson Center
PO Box 629                                                                      120 SW 10th Ave., 2nd Floor
                                     100 W. Randolph St.
Raleigh, NC 27602-0629                                                          Topeka, KS 66612-1597
                                     Chicago, IL 60601

Missouri Attorney General
Eric Schmitt                         Ascentium Capital LLC                      De Lage Landen
Supreme Court Blvd.                  PO Box 301593                              PO Box 41602
207 W High St.                       Dallas, TX 75303-1593                      Philadelphia, PA 19101-1602
Jefferson City, MO 65101


                                                                                Origin Bancorp Inc.
SHI International Corp.              TMA Apartments, Inc.                       Mazan Sbaiti
1111 Old Eagle School Rd.            1110 Aspen Ct.                             Sbaiti and Co PLLC
Wayne, PA 19087                      Rockwall, TX 75087                         1201 Elm St., Suite 4010
                                                                                Dallas, TX 7570
           Case 19-31484-sgj11 Doc 311 Filed 08/16/19        Entered 08/16/19 14:39:59     Page 73 of 75

Melvin Warren                        Michell Warren                           LaSalle/West Houston/Mitchell Warren
c/o Jason L. Sanders                 c/o Robert C. Vilt                       c/o Jason A. LeBouef
Sanders Collins PLLC                 Vilt and Associates, PC                  Vilt and Associates, PC
325 N. St. Paul St., Suite 3100      5177 Richmond Ave., Suite 1142           2435 North Central Expwy, Suite 1200
Dallas, TX 75201                     Houston, TX 77056                        Richardson, TX 75080



                LIST OF TWENTY LARGEST UNSECURED CREDITORS FOR
                         WEST HOUSTON MEMORY CARE, LLC


Sysco                                Ryan, LLC                                A Place for Mom, Inc.
PO Box 560700                        PO Box 848351                            PO Box 913241
Lewisville, TX 75056-0700            Dallas, TX 75284-8351                    Denver, CO 80291-3241



                                     ReachLocal Inc.
Brightview Landscape Services                                                 Illustratus
                                     Kelly Barker
PO Box 31001-2463                                                             8455 Lenexa Dr.
                                     6111 Plano Pkwy, Suite 1000
Pasadena, CA 91110-2463                                                       Lenexa, KS 66214
                                     Plano, TX 75093


McKesson Corporation
                                     PowerSecure Service, Inc.                CFP Fire Protection
McKesson Medical Surgical
                                     377 Maitland Ave., Suite 1010            153 Technology Dr., Suite 200
PO Box 204786
                                     Altamonte Springs, FL 32701              Irvine, CA 92618
Dallas, TX 75320-4786



Westfield Bank FSB                   Brusniak PLLC                            Rentokil Steritech
PO Box 668                           PO Box 802882                            PO Box 13848
Westfield Center, OH 44251-0668      Dallas, TX 75380-2882                    Reading, PA 19612



Sterling Talent Solutions                                                     Omnicare Inc.
                                     Coinmach Corporation
Newark Post Office                                                            Dept. 781668
                                     PO Box 27288
PO Box 36482                                                                  PO Box 78000
                                     New York, NY 10087-7288
Newark, NJ 07193-6482                                                         Detroit, MI 48278-1668


Parkway/Eldridge Rd Prop Owners
Associates Inc.
55 Waugh Dr., Suite 1111
Houston, TX 77007



                LIST OF TWENTY LARGEST UNSECURED CREDITORS FOR
                             THE LASALLE GROUP, INC.

                                     O’Brien Architects Inc.
Hunton Andrews Kurth, LLP                                                     Origin Bank
                                     Attn: Kathy Filbert
PO Box 301276                                                                 3838 Oak Lawn Ave., Suite P100
                                     5310 Harvest Hill, Suite 136 LB 161
Dallas, TX 75303-1276                                                         Dallas, TX 75219
                                     Dallas, TX 75230
           Case 19-31484-sgj11 Doc 311 Filed 08/16/19                   Entered 08/16/19 14:39:59       Page 74 of 75

                                             CliftonLarsonAllen LLP                      CNA Insurance
Cigna Health and Life Insurance Co.
                                             Attn: Connie Bryant                         Paragon Asset Recovery Services Inc.
PO Box 644546
                                             PO Box 679334                               PO Box 6065-02
Pittsburgh, PA 15264-4546
                                             Dallas, TX 75267-9334                       Hermitage, PA 16148-1065


                                             Dixon Hughes Goodman LLP
Curtis Group Architects Ltd.                 Attn: Diane Lacasse                         Ogletree, Deakins, et al.
5000 Quorum Dr., Suite 500                   4350 Congress St., Suite 900                PO Box 89
Dallas, TX 75254                             PO Box 602828                               Columbia, SC 29202
                                             Charlotte, NC 28260-2828



The Village at Silver Sage                   VMG Health                                  Bell Nunnally
6363 Woodway Dr., Suite 410                  PO Box 774046                               3232 McKinney Ave., Suite 1400
Houston, TX 77057                            Dallas, TX 75267-4046                       Dallas, TX 75204-2429



Westfield Bank FSB                           SAS Architects & Planners                   Capital Center Land Condo Assn Inc.
PO Box 668                                   630 Dundee Rd., Suite 110                   4077 Taminami Trail North, Suite D-201
Westfield Center, OH 44251-0668              Northbrook, IL 60062                        Naples, FL 32502



                                             Monster Worldwide Inc.                      Juan Escamilla
Cannon & Cannon Inc.
                                             Attn: John Hunt                             Dba Escamilla Co.
8550 Kingston Pike
                                             PO Box 90364                                15420 West Hardy Rd.
Knoxville, TN 37919
                                             Chicago, IL 60696-0364                      Houston, TX 77060



Popp Hutcheson PLLC                          GSI Engineering, LLC
1301 South Mopac, Suite 430                  4503 East 47th St. South
Austin, TX 78746                             Wichita, KS 67210-1651




                                            NOTICES OF APPEARANCE

Silverado Interests Holdings, LLC            Veritex Community Bank (fka Green Bank)     BOKF, N.A. (dba Bank of Texas)
c/o Mike Massad/Jason Enright                c/o Stephen Lemmon/Rhonda Mates             Cliff Wade/Garrett Roberts
Winstead PC
500 Winstead Building
                                             Streusand Landon Ozburn & Lemmon LLP        MBL Law
2728 N. Harwood St.                          1801 S. MoPac Expwy, Suite 320              17330 Preston Rd., Suite 160B
Dallas, TX 75201                             Austin, TX 78746                            Dallas, TX 75252

Irving ISD/Dallas County                     Denton County/Williamson County             TLG Family Management, LLC
c/o Laurie Spindler                          c/o Tara LeDay                              c/o Katharine Battaia Clark
Linebarger Goggan et al.                     McCreary Veselka, et al.                    Hedrick Kring PLLC
2777 N. Stemmons Frwy, Suite 1000            PO Box 1269                                 1700 Pacific Ave., Suite 4650
Dallas, TX 75207                             Round Rock, TX 78680                        Dallas, TX 75201

First National Bank of Wichita Falls         NHI-REIT of TX-IL, LLC                      NHI-REIT of TX-IL, LLC
c/o Kenneth Johnston/G. Barber/S. Affleck    c/o Trey Monsour/Savanna Barlow             c/o David Gordon
Johnston Pratt PLLC                          Polsinelli PC                               Polsinelli PC
1717 Main St., Suite 3000                    2950 N. Harwood St., Suite 2100             1202 West Peachtree St. NW, Suite 1100
Dallas, TX 75201                             Dallas, TX 75201                            Atlanta, GA 30309
           Case 19-31484-sgj11 Doc 311 Filed 08/16/19                   Entered 08/16/19 14:39:59         Page 75 of 75

Cypress-Fairbanks ISD/ Montgomery County/
                                             U.S. Foods, Inc.                              BMO Harris Bank N.A.
Fort Bend County/ Harris County
                                             c/o Trinitee Green                            c/o Mia D. D’Andrea
c/o John P. dillman
                                             Bryan Cave et al.                             Chapman and Cutler LLP
Linebarger Goggan, et al.
                                             161 North Clark St., Suite 4300               111 W. Monroe St.
PO Box 3064
                                             Chicago, IL 60601                             Chicago, IL 60603
Houston, TX 75242

Hancock Whitney Bank                         TCF National Bank, N.A.                       TCF National Bank, N.A.
c/o Leann O. Moses                           c/o J. Mark Chevallier                        c/o Gustaf R. Andreasen
Carver, Darden et al.                        McGuire Craddock et al.                       Howard & Howard
1100 Poydras St., Suite 3100                 2501 N. Harwood, Suite 1800                   450 W. 4th St.
New Orleans, LA 70163                        Dallas, TX 75201                              Royal Oak, MI 48067

Texas Health and Human Services Commission                                                 Richardson ISD, DCURD, Crowley ISD,
                                             Fannie Mae
c/o J. Casey Roy, Asst. Attorney General                                                   Arlington ISD, City of Haltom City
                                             c/o Michael Cooley/K. Aurzada/L. Robin
Texas Attorney General’s Office                                                            c/o Eboney Cobb
                                             Reed Smith LLP
Bankruptcy & Collections Div.                                                              Perdue Brandon et al.
                                             2501 N. Harwood, Suite 1700
PO Box 12548 – MC 008                                                                      500 E. Border St., Suite 640
                                             Dallas, TX 75201
Austin, TX 78711-2548                                                                      Arlington, TX 76010

                                             Ad Hoc Group of Creditors                     Ad Hoc Group of Creditors
Russell W. Mills
                                             c/o Vincent Slusher                           c/o James H. Millar
Bell Nunnally & Martin LLP
                                             Drinker Biddle & Reath LLP                    Drinker Biddle & Reath LLP
2323 Ross Ave., Suite 1900
                                             1717 Main St., Suite 5400                     1177 Avenue of the Americas, 41st Floor
Dallas, TX 75201
                                             Dallas, TX 75201                              New York, NY 10036-2714


Ad Hoc Group of Creditors                                                                  Mitchell Warren
                                             Melvin W. Warren, Jr.
c/o Steven K. Kortanek                                                                     c/o Mark Petrocchi
                                             c/o John P. Lewis Jr.
Drinker Biddle & Reath LLP                                                                 Griffith Jay & Michel LLP
                                             1412 Main St., Suite 210
222 Delaware Ave., Suite 1410                                                              2200 Forest Park Blvd.
                                             Dallas, TX 75202
Wilmington, DE 19807-1621                                                                  Fort Worth, TX 76110

First Secure Community Bank
                                             Keybank National Association                  Keybank National Association
c/o David Campbell, K. Annello, E. Pierce
                                             c/o Jason Katz                                c/o Bonnie Rothell/J. Rodriguez
Underwood Perkins, PC
                                             Hiersche Hayward et al.                       Morris Manning & Martin LLP
Two Lincoln Centre
                                             15303 Dallas Parkway, Suite 700               1401 Eye St. NW, Suite 600
5420 LBJ Freeway, Suite 1900
                                             Addison, TX 75002-4610                        Washington, DC 20005
Dallas, TX 75240

                                             Branch Banking & Trust Co.                    Missouri Dept. of Revenue
United Community Bank
                                             c/o Jason Rodriguez                           c/o John Whiteman
c/o Deborah Perry
                                             Higier Allen & Lautin PC                      Special Asst. Attorney General
Munsch Hardt Kopf & Harr
                                             The tower at Cityplace                        General counsel’s Office
500 N. Akard St., Suite 3800
                                             2711 N. Haskell Ave., Suite 2400              PO Box 475
Dallas, TX 75201
                                             Dallas, TX 75204                              Jefferson City, MO 65105-0475

Susan N. Goodman, RN JD                      Cinco/Shadow Creek Ranch Comm. Cypress O.A.   BBVA Compass
(Patient Care Ombudsman)                     c/o Curtis W. McCreight                       c/o Liz Boydston
                                             Hoover Slovacek LLP
Pivot Health Law, LLC                        Galleria tower II
                                                                                           K&L Gates
PO Box 69734                                 5051 Westheimer, Suite 1200                   1717 Main St., Suite 2800
Oro Valley, AZ 85737                         Houston, TX 77056                             Dallas, TX 75201


First Secure Community Bank                  First American Payment Systems, LP
                                                                                           Ad Hoc Group of Creditors
c/o Eric S. Rein/John W. Guzzardo            c/o Robert W. Jones/Brian J. Smith
                                                                                           c/o Stacy A. Lutkus
Horwood Marcus & Berk Chartered              Holland & Knight LLP
                                                                                           321 Great Oaks Blvd.
500 W. Madison St., Suite 3700               200 Crescent Ct., Suite 1600
                                                                                           Albany, NY 12203-5971
Chicago, IL 60661                            Dallas, TX 75201


TLG Family Management for the Benefit
of the Bunker Hill Building
9525 Katy Freeway, Suite 215
Houston, TX 77024
